                               UNITED STATES DISTRICT COURT
 JEANNErI'E J. CLACK            WESTERN DISTRICT OF TEXAS                             PHILIP J. DEVUN
   CLERKOF COURT
                                     525 Magoffin Ave., Suite 105                      CHIEF DEPUTY
                                        El Paso, Texas 79901

                                           June 18, 2019
Celeste Guerra
Lawrence Law Firm
3112 Windsor Rd., Suite A234
Austin, Texas 78703

Re: 3:19-cv-00150-PRM

Dear counsel:

Our records indicate that you are not admitted to practice in the Western District of Texas. Local
Court Rule AT-1(f)(1) states:

        In General: An attorney who is licensed by the highest court of a state or another federal
        district court, but who is not admitted to practice before this court, may represent a party
        in this court pro hac vice only by permission of the judge presiding. Unless excused by
        the judge presiding, an attorney is ordinarily required to apply for admission to the bar of
        this court.

Please submit a Motion to Appear Pro Hac Vice requesting the Court's permission to appear in
the above-captioned cause, along with a $100 filing fee. Applications for permanent admission
to the bar and Local Court Rules for the Western District of Texas are available on our website at
www.txwd.uscourts. gov.

Please note Pursuant to Local Court Rule AT-2, if you are an attorney residing outside the
Western District of Texas, the court may require you to designate local counsel in this case.

Please be advised that the Clerk no longer automatically adds non-admitted attorneys to a
case. Thus, non-admitted attorneys will not receive orders or notices (which may include
deadlines, hearing dates, etc.) filed in their case. The Clerk will only add said attorneys to
the case upon the granting of a Motion to Appear pro bac vice.

Sincerely,

JEANNETTE J. CLACK, Clerk
United States District Court


By:
       Deputy Clerk
